Dear Mr. Michot:
This office in receipt of your opinion request of recent date wherein you ask whether it is a violation LSA-R.S. 32:1251, et. seq. and the rules and regulations of the Louisiana Motor Vehicle Commission to advertise a monthly payment of a vehicle which is available, but not in stock, to the motor vehicle lessor through independent franchise motor vehicle dealers in a quantity sufficient to meet the anticipated demands resulting from the advertisement.
LSA-R.S. 32:1251 declares the public policy of the distribution and sale of motor vehicles in the state of Louisiana.
      "The legislature finds and declares that the distribution and sale of motor vehicles in the state of Louisiana vitally affects the general economy of the state, the public interest, and the public welfare and that in order to promote the public interest and the public welfare and in the exercise of its police power, it is necessary to regulate and to license motor vehicle manufacturers, distributors, dealers and lessors doing business in Louisiana"
      LSA-R.S. 32:1252(15)(a) reads:
      "Motor vehicle lessor" shall mean any person, firm, association, corporation, or trust, not excluded by LSA-R.S.  32:1252(15)(b) engaged in the motor vehicle leasing or rental business. It shall also include a subsidiary corporation of any such corporation.
Louisiana Motor Vehicle Commission Rules and Regulations, Section 20, provides in part that:
      "No statement or illustration shall be used in any advertisement which creates a false impression of the make, value, model or color of the product offered, or which may otherwise misrepresent the product in such a manner that later, on disclosure of the true facts, the purchaser may be switched from the advertised product to another. Motor vehicles advertised for sale shall be in the possession of the dealer as advertised at the address given. They shall be in condition to demonstrate and willingly shown and sold at advertised prices and terms. If sold, the advertiser shall, upon request be willing to show sales records of advertised motor vehicles which allegedly have been sold.
      Even though the true facts are subsequently made known to the buyer, the law is violated if the first contact or interview is secured by deception. No act of practice shall be engaged in by an advertiser to discourage the purchase of the advertised merchandise as part of a bait scheme to sell other merchandise.
The statement of the law is clear. The practice that is currently being engaged in is in violation of the Rules and Regulations of the Louisiana Motor Vehicle Commission. Thank you for alerting this office of this matter. If you have any further questions, please do not hesitate to contact this office.
Very truly yours,
                                       RICHARD P. IEYOUB Attorney General
                                       By: Kordice M. Douglas
Assistant Attorney General
KMD:twa